IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

COURTNEY BROWN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3963

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM
AND ISHEMA SHAMI JONES,

      Appellees.

_____________________________/

Opinion filed November 12, 2014.

An appeal from a Final Administrative Support Order from the State of Florida,
Department of Revenue, Child Support Enforcement Program.

Courtney Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee, Florida Department of Revenue.




PER CURIAM.

      The Motion to Dismiss filed September 18, 2014, is granted. The appeal is

dismissed. See Fla. R. App. P. 9.110(c); Fla. R. App. P. 9.190(b).

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.